United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.V., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Columbus, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Frank Rienti, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1822
Issued: June 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2012 appellant, through her representative, filed a timely appeal of an
August 14, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind acceptance of appellant’s
claim.
FACTUAL HISTORY
On November 7, 2011 appellant, then a 53-year-old customer account specialist, filed an
occupational disease claim alleging that she contracted Legionnaires’ disease while she was on
1

5 U.S.C. § 8101 et seq.

temporary-duty assignment in Springfield, Virginia, during the period September 12 to 23, 2011.
She attended daily meetings at a Hilton Hotel conference room from September 16 to 22, 2011
and was exposed to Legionella pneumophila bacteria by way of the air conditioning system.
Appellant became symptomatic on October 2, 2011, stopped work on October 3, 2011, and
sought medical treatment. She was subsequently informed by the Ohio Department of Health on
October 10, 2011 that she sustained Legionnaires’ disease. Appellant returned to work on
October 17, 2011.
An October 10, 2011 urinary antigen test obtained by Dr. Robert J. Zsoldos, a Boardcertified internist, was positive for Legionella pneumophila serogroup 1 antigen, suggesting
current or past infection.
In an October 26, 2011 report, Dr. Joseph G. Lutz, Jr., a Board-certified family
practitioner, remarked that appellant attended work-related meetings at Hilton Springfield from
September 16 to 23, 2011. He examined her on October 4, 2011 and initially diagnosed viral
illness. An October 6, 2011 electrocardiogram later showed a ventricular strain pattern.
Following the positive October 10, 2011 urinary antigen test, Dr. Lutz concluded:
“With the sudden onset of the illness and the quick response to appropriate
treatment, it is my opinion that [appellant] certainly did have acute onset of
Legionnaires’ disease and the diagnosis of Legionnaires’ disease originated while
in [temporary-duty] status for the [employing establishment] on September 12
through 23, 2011.”
By decision dated November 30, 2011, OWCP accepted appellant’s claim for
Legionnaires’ disease.
The employing establishment challenged OWCP’s ruling in a December 12, 2011 letter
on the grounds that appellant did not contract Legionnaires’ disease while in the performance of
duty. Dr. Faye T. Bresler, its occupational health program manager and Board-certified
occupational physician, was advised by the Virginia Department of Health that the source of
transmission could be best pinpointed in outbreak situations rather than individual cases. She
then contacted the Centers for Disease Control and Prevention (CDC) as well as Hilton
Springfield on October 18 and December 9, 2011, respectively, and was notified that there were
no Legionnaires’ disease outbreak investigations in Virginia or any reported incidents from hotel
guests before, during or after appellant’s visit. Therefore, exposure to Legionella pneumophila
during appellant’s temporary-duty assignment could not be verified. In addition, the employing
establishment noted that the CDC’s website indicated that Legionnaires’ disease symptoms
usually commenced 2 to 14 days after bacterial exposure. Since appellant was diagnosed
approximately two weeks after her temporary-duty assignment, she “reasonably could have been
exposed to Legionella bacteria at some point after her return home from Virginia,” for instance
by produce misting and spraying equipment in grocery stores, decorative fountains in restaurants
and air conditioning systems in residential buildings.
In a December 13, 2011 decision, OWCP informed appellant that the acceptance of her
claim was rescinded on the basis of the employing establishment’s December 12, 2011 letter and
afforded her 20 days to submit additional evidence supporting her claim.

2

In a December 13, 2011 letter, Martin Flaherty, Hilton Springfield’s corporate director of
maintenance, asserted that no visitor had ever alleged exposure to Legionella pneumophila
dating back to the hotel’s opening in 1978. A December 13, 2011 letter from Hilton
Springfield’s insurance broker likewise stated that it did not receive any such claims since the
April 8, 2007 underwriting.
In a January 18, 2012 statement, appellant contended that the employing establishment
did not present probative and substantial evidence that she contracted Legionnaires’ disease
while she was off duty.
By decision dated January 27, 2012, OWCP denied appellant’s claim, finding the factual
evidence insufficient to establish that she was exposed to Legionella pneumophila while she was
on temporary-duty assignment.
Appellant requested a telephonic hearing, which was held on May 29, 2012. She testified
that she initially experienced symptoms within the 14-day incubation period described by the
employing establishment. Appellant detailed that she was susceptible to bacterial infection
because she was taking Humira to treat psoriatic arthritis and recalcitrant psoriasis. She later
contacted the Virginia Department of Health, which informed her that Hilton Springfield would
not be tested for contamination unless more than one person reported Legionella pneumophila
exposure.
Dr. Linda S. Rupert, a Board-certified dermatologist, confirmed in a May 21, 2012 letter
that appellant had recalcitrant psoriasis and was prescribed Humira, which weakened her
immune system. She opined that appellant contracted Legionnaires’ disease during a business
trip.
Appellant’s representative argued in a June 14, 2012 statement that OWCP did not meet
its burden of proof to rescind acceptance.
On August 14, 2012 OWCP’s hearing representative affirmed the January 27, 2012
decision.
LEGAL PRECEDENT
Pursuant to section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his or her own motion or on application. The
Board has upheld OWCP’s authority under this section to reopen a claim at any time on its own
motion and, where supported by the evidence, set aside or modify a prior decision and issue a
new decision. The Board has noted, however, that the power to annul an award is not arbitrary
and that an award for compensation can only be set aside in the manner provided by the
compensation statute.2
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
2

V.C., 59 ECAB 137 (2007).

3

provision, where there is good cause for so doing, such as mistake or fraud. Once OWCP
accepts a claim, it has the burden of justifying termination or modification of compensation
benefits. This also holds true where OWCP later decides that it erroneously accepted a claim.3
OWCP bears the burden of justifying rescission of acceptance on the basis of new
evidence, legal argument and/or rationale.4 It does not discharge its burden of proof by
reviewing the evidence of record at the time of acceptance and arriving at a different conclusion
from that of the initial adjudicator.5 Probative and substantial positive evidence6 or sufficient
legal argument7 must establish that the original determination was erroneous. OWCP must also
provide a clear explanation of the rationale for rescission.8
ANALYSIS
The Board finds that OWCP improperly rescinded acceptance of appellant’s claim.
According to OWCP’s procedure manual, a pretermination notice is required when a rescission
is issued.9 In this case, by decision dated November 30, 2011, OWCP accepted that appellant
contracted Legionnaires’ disease due to bacterial exposure during a temporary-duty assignment.
Thereafter, on the basis of the employing establishment’s December 12, 2011 letter, it rescinded
acceptance on December 13, 2011.10 The case record does not establish that appellant received a
pretermination notice between November 30 and December 13, 2011. In view of this procedural
error, OWCP’s original determination of rescission is void ab initio.
CONCLUSION
The Board finds that OWCP improperly rescinded acceptance of appellant’s claim.

3

Id.

4

John W. Graves, 52 ECAB 160, 161-62 (2000); Alice M. Roberts, 42 ECAB 747, 753 (1991).

5

Roseanna Brennan, 41 ECAB 92, 96 (1989).

6

Michael W. Hicks, 50 ECAB 325, 329 (1999).

7

See, e.g., Beth A. Quimby, 41 ECAB 683, 688-89 (1990).

8

V.C., supra note 2.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(b)(10) (February 2013).
See also id. Chapter 2.1400.19 (where the original decision may have been issued in error, OWCP must perform any
necessary case development to fully resolve the matter before rendering proposed and final decisions rescinding the
original finding).
10

The Board notes that OWCP’s December 13, 2011 letter was issued without findings of fact or appeal rights.
See 20 C.F.R. § 10.126 (provides that an OWCP decision shall contain findings of fact and a statement of reasons
and also states that the decision will be accompanied by information about appeal rights).

4

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2012 merit decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 7, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

